significant index no department of the treasury i internal_revenue_service washington d c tax_exempt_and_government_entities_division dec dollar_figure tep 2a al re dear this letter constitutes notice that your request for waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions the company makes one or more contributions to the plan by date in an amount that equals or exceeds the aggregate unpaid_minimum_required_contribution within the meaning of sec_4971 of the internal_revenue_code code as of date collateral acceptable to the pension_benefit_guaranty_corporation pbgc’ is provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter and the company provides proof of payment of the contributions described above in a timely manner to the internal_revenue_service and to the pbgc using the fax numbers or addresses below mr chris huxtable irs-ep classification north eighth street room richmond va fax pbgc corporate finance and restructuring department k street nw washington dc fax if these conditions are not met the waiver of the minimum_funding_standard granted for the plan for the plan_year ending december is retroactively null and void the conditional waiver granted for the plan for the plan_year ending december has been approved in accordance with sec_412 of the code and sec_303 of erisa the amount for which this waiver has been granted is equal to the amount that is needed to satisfy the minimum_funding_standard for the plan_year ending december the company is the company's primary business is providing child care services for children from low income families from birth to five years of age the company is a not-for-profit organization that receives its funding from the state of federal government state and the the current financial hardship was mostly brought on by major cuts in funding from the state the state restricted the eligibility criteria for parents who can be enrolled in the after-care program the financial impact of this change is that the revenue from the state decreased approximately from company's director of thirty years retired her successors were not familiar with accounting and budgeting and caused the company to overspend from to and left the company with no resources to make pension pian contributions the company has initiated efforts to seek funds from other sources but was not successful these facts along with the financial information provided by the company show that the company has experienced a substantial business hardship at the same time the to in response to its business hardship the company has implemented many cost_recovery initiatives such as hiring back the former retired director increasing employees’ cost share of health plan coverage and strictly adhering to the budget the company is also in the process of obtaining a loan to repay the aggregate unfunded minimum_required_contribution financial data indicates that long term funding of the plan is not certain and the company will struggle to satisfy both the loan payments and the required minimum contributions to the plan accordingly we are granting this waiver conditioned on the company fully funding the plan by june your attention is called to sec_412 of the code and sec_302 of the erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as the board_of directors or the board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of the erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of the erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb ’ we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely william hulteng manager employee_plans technical cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois
